Name: Regulation (EEC) No 2146/68 of the Council of 20 December 1968 amending Regulation No 136/66/EEC on the establishment of a common organisation of the market in oils and fats
 Type: Regulation
 Subject Matter: trade policy;  prices;  processed agricultural produce;  EU finance
 Date Published: nan

 Avis juridique important|31968R2146Regulation (EEC) No 2146/68 of the Council of 20 December 1968 amending Regulation No 136/66/EEC on the establishment of a common organisation of the market in oils and fats Official Journal L 314 , 31/12/1968 P. 0001 - 0002 Danish special edition: Series I Chapter 1968(II) P. 0588 English special edition: Series I Chapter 1968(II) P. 0599 Greek special edition: Chapter 03 Volume 4 P. 0057 Spanish special edition: Chapter 03 Volume 3 P. 0046 Portuguese special edition Chapter 03 Volume 3 P. 0046 REGULATION (EEC) No 2146/68 OF THE COUNCIL of 20 December 1968 amending Regulation No 136/66/EEC on the establishment of a common organisation of the market in oils and fats THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof; Having regard to the proposal from the Commission; Having regard to the Opinion of the European Parliament1; Whereas the procedure for fixing single prices for oils and fats for the Community should be brought into line with that provided for in other sectors subject to a common price system; Whereas in the absence of a system for the advance fixing of the levy on olive oil, it is impossible for Community importers and exporters to know the cost price of the product when contracts are being concluded ; whereas this situation could make it more difficult to keep oil supplies in the Community normal ; whereas, consequently, provision should be made for the possibility of fixing the levy on olive oil in advance; Whereas express provision should be made for the possibility of fixing export refunds on olive oil and oil seeds in advance; Whereas Article 35 of Regulation No 136/66 EEC2 provides that the descriptions and definitions of olive oil set out in the Annex to that Regulation are applicable for the purposes of intra-Community trade and trade with third countries except for exports to the latter ; whereas it has proved expedient to extend these descriptions and definitions to exports to third countries; HAS ADOPTED THIS REGULATION: Article 1 The following two paragraphs shall be substituted for the first paragraph of Article 4 of Regulation No 136/66/EEC: "Before 1 August of each year a production target price, a market target price and an intervention price for olive oil shall be fixed for the Community in accordance with the procedure laid down in Article 43 (2) of the Treaty. Before 1 October of each year the Council, acting in accordance with the voting procedure laid down in Article 43 (2) of the Treaty on a proposal from the Commission, shall fix a Community threshold price for olive oil." Article 2 The following shall be substituted for Article 16 of Regulation No 136/66/EEC: "1. The levy applicable to an import shall be that in force on the day of importation. Where imports of the products listed in Article 1 (2) (c) are concerned, however, the levy may be fixed in advance on application by the party concerned under rules to be adopted by the Council acting in accordance with the voting procedure laid down in Article 43 (2) of the Treaty on a proposal from the Commission. 2. Detailed rules for the application of this Article shall be adopted in accordance with the procedure laid down in Article 38." Article 3 The following shall be substituted for Article 18 (2) of Regulation No 136/66/EEC: "2. The Council, acting in accordance with the voting procedure laid down in Article 43 (2) of the Treaty on a proposal from the Commission ; shall adopt general rules concerning the measures referred to in this Article, and in particular rules for granting the refund, for charging the levy, for fixing the amount of the refund and the levy and, where appropriate, for fixing the refund in advance. 3. Detailed rules for the application of this Article shall be adopted in accordance with the procedure laid down in Article 38." 1 OJ No C 108, 19.10.1968, p. 46. 2 OJ No 172, 30.9.1966, p. 3025/66. Article 4 The following shall be substituted for Article 22 (1) of Regulation No 136/66/EEC: "1. Before 1 August of each year a target price for the Community and a basic intervention price shall be fixed for each species of oil seed. Subject to the provisions of Article 25, these prices shall remain in force throughout the marketing year beginning in the following calendar year. They shall relate to a standard quality and shall be fixed at the wholesale marketing stage exclusive of taxes. The prices referred to in the first subparagraph, the intervention centre for which the basic intervention price is calculated, and the standard quality shall be determined by the Council acting in accordance with the procedure laid down in Article 43 (2) of the Treaty. The dates on which each marketing year begins and ends shall be determined by the Council acting in accordance with the voting procedure laid down in Article 43 (2) of the Treaty on a proposal from the Commission." Article 5 The following shall be substituted for Article 28 (2) of Regulation No 136/66/EEC: "2. The Council, acting in accordance with the voting procedure laid down in Article 43 (2) of the Treaty on a proposal from the Commission, shall adopt general rules for granting the refund, for fixing the amount of the refund and, where appropriate, for fixing the refund in advance. 3. Detailed rules for the application of this Article shall be adopted in accordance with the procedure laid down in Article 38." Article 6 The following shall be substituted for Article 35 of Regulation No 136/66/EEC: "Without prejudice to the harmonisation of legislation on olive oil for human consumption, Member States shall, for the purposes of intra-Community trade and trade with third countries, adopt the descriptions and definitions of olive oil set out in the Annex to this Regulation." Article 7 The following Article 42a shall be inserted in Regulation No 136/66/EEC: "Article 42a The general rules for the interpretation of the Common Customs Tariff and the special rules for its application shall apply to the tariff classification of products covered by this Regulation ; the tariff nomenclature resulting from application of this Regulation shall be incorporated in the Common Customs Tariff." Article 8 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 December 1968. For the Council The President V. LATTANZIO